Citation Nr: 1712024	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted reopen the claim of entitlement to service connection for a left heel spur.

2.  Entitlement to service connection for a left heel spur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from February 1986 to November 1992.  He was awarded an Army Service Ribbon, a Parachutist Badge, and an Army Achievement Medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in July 2014.

In January 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  An August 2002 rating decision denied the claim of entitlement to service connection for a left heel spur.  The Veteran did not file an appeal, and no new and material evidence was submitted to VA within the appeal period.

2.  Evidence received since the August 2002 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left heel spur.

3.  The probative, competent evidence demonstrates that the Veteran's left heel spur is causally or etiologically related to active duty service.

CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left heel spur is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a left heel spur have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for entitlement to service connection for a left heel spur.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (2016).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in August 2002.  He did not file an appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Upon review of the August 2002 rating decision, it appears that the RO reopened the Veteran's claims for entitlement to service connection for a left heel spur.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the August 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left heel spur because the condition was not diagnosed in military service and it was not medically opined to have been caused by service.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the August 2002 rating decision that addresses these bases or supports a new theory of entitlement.  

Evidence submitted and obtained since the August 2002 rating decision includes VA treatment records, private treatment records, and lay evidence.  The Veteran's private podiatrist has submitted several statements addressing his heel spurs.  In October 2011 he opined that the Veteran's plantar fasciitis and heel spur syndrome more likely than not existed during his active duty and was more likely than not caused or aggravated by his military service.  In November 2012 the same podiatrist noted that the Veteran had a history of pain in the left heel that began while in service and persisted since then.  That same month the podiatrist submitted another statement indicating that the Veteran's left foot heel spur condition more likely than not caused or was aggravated by his military service.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in August 2002, and the evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, the evidence addresses whether the Veteran's left heel spur was incurred in or aggravated by service.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for a left heel spur is reopened.  Justus, 3 Vet. App. at 512-513.  



Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has consistently asserted that he developed bilateral heel spurs in service and that he had had persistent pain in the heels since then.  (The Board notes that the Veteran has already been granted entitlement to service connection for a right heel spur).  He indicated at the hearing that his heel spurs developed during service after marching and standing for long periods of time in uncomfortable boots.  He asserted that he now uses heel support inserts for pain relief.

As it pertains to a current disability, the Veteran has been diagnosed interchangeably with left heel spurs and plantar fasciitis.  Therefore, the Board finds that he has a current disability for service-connection purposes.

As it pertains to an in-service event or injury, the Veteran complained of right foot pain in September 1988, and at separation from service his physical examination was normal but he reported having foot pain.  During a VA general medical examination in 1993, within 5 months of the Veteran's separation from service, the Veteran reported bilateral heel pain.  

As it pertains to a nexus between active duty service and the Veteran's current disability, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In October 2011, the Veteran's treating podiatrist submitted a statement indicating that his plantar fasciitis/heel spur syndrome more likely than not existed during his active duty service, and that it was more likely than not caused or aggravated by military service.  Approximately one year later the same podiatrist submitted two forms diagnosing the Veteran with plantar fasciitis with left heel pain that began while in service and has persisted since service.  The podiatrist noted that the Veteran had continuing pain in the left heel with prolonged standing and walking.  

The Veteran first underwent VA examination in connection with his claim in October 2012.  At the time the Veteran was not diagnosed with any foot impairment, but the VA examiner noted physical findings of point tenderness to the center of each heel with reactivity to the arches.  There was no evidence of foot or ankle swelling and his pulses were normal.  The Veteran had x-rays of the heels that showed bilateral heel spurs, and the VA examiner noted prior x-rays with similar findings.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination, the VA examiner noted that the left heel spur was not present during service and was not present until 1997, five years after separation from service.  The VA examiner noted that the Veteran had no evidence of chronic plantar fasciitis that would have been present in service, and that there was no evidence to indicate that the right heel spur caused the left heel spur.  Based on this, the VA examiner found that the left heel spur was not related to service.

The Veteran again underwent VA examination in June 2015.  At the time he was diagnosed with bilateral heel spurs, bilateral plantar fasciitis, and bilateral pes planus, with hammertoes on the left foot.  The Veteran reported that he used heel inserts and arch supports to ease his foot pain.  On physical examination the Veteran had pain in both feet and pain on manipulation, with decreased arches on weightbearing.  His left foot x-ray confirmed the findings of heel spurs, plantar fasciitis, pes planus, and hammertoes.  The VA examiner did not offer an etiology opinion but noted that the Veteran had no complaints of foot pain on entering service and that his separation examination for the feet was normal.  

In weighing opinions, greater weight is given to the positive opinions offered by the podiatrist as these opinions are consistent with the Veteran's lay statements describing ongoing heel pain and the report of left heel pain on examination shortly after separation from service.  Conversely, less weight is given to the VA examiners' opinions because they do not adequately account for the evidence of left heel pain since service.  

Of note, the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He has consistently and credibly asserted that his heel pain began during service.  His reports are prevalent and consistent throughout his service treatment records, VA treatment records, private treatment records, and lay statements dating from the initial complaints to the present.  

Based on the Veteran's report of his symptoms along with the medical evidence documenting his complaints of heel pain immediately after service and the course of his disability the Board finds the probative, competent evidence demonstrates that the Veteran's left heel spur is causally or etiologically related to active duty service and that it had its onset during active duty.  Therefore, service connection for a left heel spur is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left heel spur is reopened, and to that extent, the appeal is granted.  

Entitlement to service connection for a left heel spur is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


